DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0363562 (Takahashi et al.) in view of U.S. Patent Application Publication 2017/0153346 (Biswas et al.).
With regards to claim 1, Takahashi et al. discloses an ultrasonic test system comprising, as illustrated in Figures 1-7, a method of improving an accuracy of ultrasonic tests applied by an ultrasonic test system 1 to test production parts W2 of a structure W (e.g. object like an aircraft; 
First, Takahashi et al. does disclose the concept of noise reduction; however, the reference does not explicitly disclose obtaining a noise signature for a first ultrasonic test applied by the ultrasonic test system to a known object.
Biswas et al. discloses a method and system for reducing noise in waveforms in acoustic well logging comprising, as illustrated in Figures 1-7, a method of improving an accuracy of ultrasonic tests applied by an ultrasonic test system (e.g. sonic logging system; paragraphs [0020],[0021]) to test objects (e.g. wellbore subterranean of a field; paragraph [0020],) such that each test object having same material composition and same dimensions; obtaining a noise signature ʎraw,ʎnoise (e.g. noise signature based on tool or formation; paragraphs [0020], [0023], [0024]) for a first ultrasonic test applied by the ultrasonic test system to a known object (e.g. subterranean of field to create a model for planning and developing fields; paragraphs [0020],[0023]) having the same dimensions and the same material composition as the test objects; reducing noise in an output (e.g. waveform 003 Signal +Noise in Figure 1) of a second 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of obtaining a noise signature for a first ultrasonic test applied by the ultrasonic test system to a known object having the same dimensions and the same material composition as the test production parts objects as suggested by Biswas et al. to the system of Takahashi et al. to have the ability to define and distinguish the noise from the ultrasonic test system from the inspection signal by providing the ability to reduce noise signal in the inspection signals collected which would allow the operator to identify a noise band and to reduce the impact of the noise on the inspection signal.  (See, paragraph [0011],[0021],[0023] of Biswas et al.).
With regards to claim 2, Biswas et al. further discloses the obtaining the noise signature ʎraw,ʎnoise comprises performing a qualification test (e.g. data formation characteristics like hardness or softness, depth and location) on the known object using the ultrasonic test system to generate a qualification output waveform (Figures 1-2; paragraphs [0020],[0023]) such that the qualification test has an expected output waveform for the known object (dataset; paragraph [0023]); obtaining the noise signature ʎraw,ʎnoise from the qualification output waveform using the expected output waveform (paragraph [0023]).  (See, paragraphs [0021] to [0024]).
With regards to claims 3-4, Biswas et al. does not specify such mathematical parameters as in these claims.  However, to have set such mathematical characteristics, calculations and derivation as in these claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

 ʎraw,ʎnoise to generate a noise-reduced output waveform ʎformation for the corresponding one of the test production parts.  (See, paragraphs [0023] to [0025]).
With regards to claims 9-10, Biswas et al. does not specify such mathematical parameters (the post-processing the test output waveform comprises applying a reciprocal of the noise signature to the test output waveform to generate the noise-reduced output waveform; the post-processing the test output waveform comprises subtracting the noise signature from the test output waveform to generate the noise-reduced output waveform) as in these claims.  However, to have set such mathematical characteristics, calculations and derivation as in these claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claims 11-14 and 18-20, the claims are directed to apparatus claims and are commensurate in scope with the above method claims 1-4,8-10 and are rejected for the same reasons as set forth above.


Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0363562 (Takahashi et al.) in view of U.S. Patent Application Publication 2017/0153346 (Biswas et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2016/0341814 (Nguyen et al.).
With regards to claim 5, the references, Takahashi et al. and Biswas et al., do not disclose the reducing the noise comprises pre-processing an input test signal for the ultrasonic test system to generate a noise-cancellation input test signal for application by the ultrasonic test system to one or more of the test production parts.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing to reduce the noise comprises pre-processing an input test signal for the ultrasonic test system to generate a noise-cancellation input test signal for application by the ultrasonic test system to one or more of the production parts as suggested by Nguyen et al. to the system of Takahashi et al. as modified by Biswas et al. to allow the processing of data records in independent fashion, in parallel, and directly in the raw time domain.  (See, paragraph [0182] of Nguyen et al.).
With regards to claims 6-7, Nguyen et al. does not specify such mathematical parameters (the pre-processing the input test signal comprises applying a reciprocal of the noise signature to the input test signal to generate the noise-cancellation input test signal; the pre-processing the input test signal comprises subtracting the noise signature from the input test signal to generate the noise-cancellation input test signal) as in these claims.  However, to have set such mathematical characteristics, calculations and derivation as in these claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
	With regards to claims 15-17, the claims are directed to apparatus claims and are commensurate in scope with the above method claims 5-7 and are rejected for the same reasons as set forth above.
Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 










/HELEN C KWOK/Primary Examiner, Art Unit 2861